         Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 1 of 11




          Michael J. Aguirre, Esq., SBN 060402                                             5
          Maria C. Severson, Esq., SBN 173967
     2    AGUIRRE & SEVERSON, LLP                                                   SU^N Y. SOO.m\
V         501 West Broadway, Suite 1050                                     CLER^     .3. DISTRICT 6oURT
     3    San Diego, CA 92101                                              north district of CALIFORNIA
          Telephone: (619) 876-5364
     4    Facsimile: (619) 876-5368
     5    Attorneys for Plaintiffs Alex Cannara              An
          And Gene A. Nelson in                         o         ^ ^ v.
     6    Case No. 3:19-cv-04171 -JCS

     7

     8                           UNITED STATES DISTRICT ^^RT
     9                         NORTHERN DISTRICT OF CALIFORNIA

    10
          UNITED STATES OF AMERICA,                   Case No. CR 14-00175-WHA
    11
                                    Plaintiff,       Related Case:
    12                                               Case No. 3:19-cv-04171 -JCS
                 V.
    13                                                PROOF OF SERVICE
          PACIFIC GAS AND ELECTRIC
    14    COMPANY,
    15                              Defendant.

    16

    17           I, the undersigned, am employed in the county of San Diego, State of
    18    California. I am over the age of 18 and not a party to the within action; my
    19    business address is 501 West Broadway, Suite 1050, San Diego, CA, 92101.
    20           On August 2, 2019,1 caused to be served the following document(s):
    21           ADMINISTRATIVE MOTION PURSUANT TO CIVIL L.R. 7-11 AND
                 PROPOSED ORDER TO CONSIDER WHETHER CASES SHOULD
    22            BE RELATED UNDER CIVIL L.R. 3-12; AND PROPOSED ORDER
                 THEREON;
    23
                 DECLARATION OF MICHAEL J. AGUIRRE IN SUPPORT OF
    24           ADMINISTRATIVE MOTION PURSUANT TO CIVIL L.R. 7-11 TO
                 CONSIDER WHETHER CASES SHOULD BE RELATED UNDER
    25           CIVIL L.R. 3-12

    26           on the parties in this action as follows:
    27           PLEASE SEE ATTACHED SERVICE LIST

    28



          PROOF OF SERVICE                                                      CASE NO. CR 14-00175-WHA
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 2 of 11
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 3 of 11
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 4 of 11
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 5 of 11
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 6 of 11
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 7 of 11
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 8 of 11
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 9 of 11
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 10 of 11
Case 3:14-cr-00175-WHA Document 1080 Filed 08/05/19 Page 11 of 11
